    Case: 5:20-cv-02407-JPC Doc #: 70 Filed: 06/15/21 1 of 3. PageID #: 2084




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SKYWORKS, LTD., CEDARWOOD                         Case No. 5:20-cv-02407-JPC
VILLAGE APARTMENTS I & II OWNER
B, LLC; MONARCH INVESTMENT AND
MANAGEMENT GROUP, LLC; TOLEDO
PROPERTIES OWNER B, LLC; and                      JUDGE J. PHILIP CALABRESE
NATIONAL ASSOCIATION OF HOME
BUILDERS,                                         MAGISTRATE JUDGE CARMEN E.
                                                  HENDERSON
                       Plaintiffs,

                      v.

CENTERS FOR DISEASE CONTROL
AND PREVENTION; ROCHELLE P.
WALENSKY, in her official capacity as
Director, Centers for Disease Control and
Prevention; SHERRI A. BERGER, in her
official capacity as Acting Chief of Staff,
Centers for Disease Control and Prevention;
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; XAVIER BECERRA,
in his official capacity as Secretary of Health
and Human Services; and MERRICK B
GARLAND, in his official capacity as
Attorney General of the United States,

                       Defendants.



                                     NOTICE OF APPEAL
     Case: 5:20-cv-02407-JPC Doc #: 70 Filed: 06/15/21 2 of 3. PageID #: 2085




       PLEASE TAKE NOTICE that all Plaintiffs hereby appeal to the United States Court of

Appeals for the Sixth Circuit from this Court’s amended judgment of June 3, 2021, along with its

Opinion and Order of June 3, 2021, to the extent the judgment and order hold that the Court’s

declaration setting aside the CDC’s eviction moratorium applies only to the plaintiffs in this case.




Dated: June 15, 2021



Respectfully submitted:

 /s/ Steven M. Simpson
 STEVEN M. SIMPSON*                                     LUKE A. WAKE*
 DC Bar No. 462553                                      DC Bar No. 1009181
 Pacific Legal Foundation                               ETHAN W. BLEVINS*
 3100 Clarendon Blvd., Suite 610                        Washington State Bar No. 48219
 Arlington, VA, 22201                                   HANNAH SELLS MARCLEY*
 Tel: (202) 888-6881                                    Washington State Bar No. 52692
 SSimpson@pacificlegal.org                              Pacific Legal Foundation
                                                        930 G Street
 MAURICE A. THOMPSON                                    Sacramento CA 95814
 (0078548)                                              Tel: (916) 419-7111
 1851 Center for Constitutional Law                     Fax: (916) 419-7747
 122 E Main St.                                         LWake@pacificlegal.org
 Columbus, OH 43215                                     EBlevins@pacifclegal.org
 Tel: (614) 340-9817                                    HMarcley@pacificlegal.org
 Mthompson@ohioconstitution.org
                                                        *Pro Hac Vice

Attorneys for Plaintiffs
    Case: 5:20-cv-02407-JPC Doc #: 70 Filed: 06/15/21 3 of 3. PageID #: 2086




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 15, 2021, I electronically filed the foregoing document with
the Clerk of the Court via the CM/ECF system, which will cause a copy to be served upon
counsel of record.

                                                  By /s/ STEVEN M. SIMPSON
                                                    STEVEN M. SIMPSON
